Citation Nr: 0507456	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  95-36 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fatigue, including as due to an undiagnosed 
illness.

2.  Entitlement to service connection for a disability 
manifested by tremors of the left upper extremity, including 
as due to an undiagnosed illness.

3.  Entitlement to an initial rating in excess of 10 percent 
for rest tremors of the right upper extremity. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran had over six months of active duty service, 
ending in June 1991.

These claims come to the Board of Veterans' Appeals (Board) 
from RO rating decisions and were previously remanded in 
August 2003.  The veteran testified with his wife at a local 
hearing in May 2001 and a Board hearing was scheduled to take 
place at the RO in November 2004, but the veteran failed to 
appear.

The claim concerning rest tremors of the right upper 
extremity is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations from January 8, 1991, to May 25, 1991.

2.  The veteran has not manifested fatigue to a compensable 
degree since his departure from the Southwest Asia theater of 
operations; he has not been diagnosed or assessed as having 
chronic fatigue syndrome; no health care professional has 
opined that the veteran has a disability manifested by 
fatigue which was first manifested during active duty.  

3.  The veteran has manifested tremors of the left upper 
extremity since at least 1999; a VA physician has opined that 
these symptoms were of unknown cause and possible due to 
"toxic exposure" during active duty; the tremor symptoms 
remain undiagnosed.  

CONCLUSIONS OF LAW

1.  The appellant is a Persian Gulf veteran.  38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 3.317 (2004).   

2.  Service connection for a disability manifested by 
fatigue, including as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317, 4.88b, Diagnostic Code 6354 (as in 
effect prior to and since March 1, 2002). 

3.  Service connection for tremors of the left upper 
extremity, as due to an undiagnosed illness, is warranted.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (as in effect prior to and since March 1, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Because the Board is denying service connection for fatigue, 
it will first consider whether VA has fulfilled its duties to 
assist and notify the veteran with regard to this claim.  The 
veteran has not raised (nor is there, in fact) any issue as 
to the provision of a form or instructions for applying for 
benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in March 2004 letter, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a May 2004 supplemental statement of the case, the RO 
continued to deny the veteran's claim.  

During the course of this appeal, the veteran was also sent a 
rating decision in June 1995, a statement of the case in 
October 1995, development letters in July 1996, a 
supplemental statement of the case in December 1996, rating 
decisions in December 1996 and December 1997, supplemental 
statements of the case in August 2000 and July 2001, and 
November 2002, and a Board remand in August 2003.  These 
documents - collectively - listed the evidence considered, 
the legal criteria for determining whether the veteran's 
claim could be granted, and the analysis of the facts as 
applied to those criteria, thereby abundantly informing him 
of the information and evidence necessary to substantiate his 
claim.  Likewise, these documents may be understood as 
communicating to the veteran the need to submit any relevant 
evidence in his possession.

Given this sequence reflecting proper VA process following 
content complying notice as required by law, any error in not 
providing notice prior to the rating on appeal is harmless. 

VA examinations were conducted in January 1995, July 1997, 
April 1999, and February 2001, and the reports of these 
examinations have been obtained and reviewed.  38 C.F.R. 
§ 3.159(c)(4)(iii).  

The veteran testified with his wife at a local hearing in May 
2001, and the transcript of this hearing has been associated 
with the claims file.  Although a Travel Board hearing was 
scheduled to take place in November 2004, the veteran failed 
to appear (despite having been sent written notice).  

During the course of this appeal, the RO obtained and 
reviewed service and VA medical records, as well as written 
statements and the hearing transcript of the veteran and his 
wife.  The Board is satisfied that VA has made a reasonable 
effort to obtain relevant records identified by the veteran.  
38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R.  § 3.159(c)(1-3).  

The applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  

II.  Claims for service connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  Finally, 
a veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).  

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).   Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  The RO considered this change 
in the regulation in a November 2002 supplemental statement 
of the case.   

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:
 
(a)(1)  Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i)  Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
 
(ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
 
(2)(i)  For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following): 
 
(A)  An undiagnosed illness; 
(B)  The following medically unexplained 
chronic multisymptom illnesses that are 
defined by a cluster of signs or 
symptoms:
 
(1)  Chronic fatigue syndrome; 
(2)  Fibromyalgia; 
(3)  Irritable bowel syndrome; or 
(4)  Any other illness that the Secretary 
determines meets the criteria in 
paragraph (a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or 
 
(C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection. 
 
(ii)  For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained. 
 
(3)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
 
(4)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
 
(5)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
 
(6)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to: 
 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs and symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
 
(c)  Compensation shall not be paid under 
this section: 
 
(1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
 
(2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
 
(3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
 
(d)  For purposes of this section: 
 
(1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
 
(2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317.  

The veteran's DD Form 214 confirms that he had active duty in 
the Southwest Asia theater of operations from January 8, 
1991, to May 25, 1991.  Therefore, he is a "Persian Gulf 
veteran" (i.e., had active military service in the Southwest 
Asia theater of operations during the Gulf War) as defined by 
38 C.F.R. § 3.317.

A.  Chronic fatigue
 
The medical records in the veteran's service folder (which 
include Reserve records) generally do not reflect any 
complaints of or treatment for fatigue.  However, in January 
1990, he was seen in an emergency room setting for complaints 
of chest pain and difficulty breathing after running around a 
one-mile track.  On examination, he was in no acute distress 
and his chest was clear to auscultation.  He was 
assessed/diagnosed as having fatigue.  On a "Southwest Asia 
Demobilization/Redeployment Medical Evaluation" form dated 
in June 1991, he denied having had any fatigue, and he made 
no such complaints during a June 1991 demobilization 
examination.  

During a December 1993 VA examination, he complained of 
fatigue, but no clinical or diagnostic findings were made in 
this regard.  He did not report any fatigue during VA 
neurological and psychiatric examinations in July 1997, or at 
a VA neurological examination in April 1999.

At a February 2001 VA psychiatric examination, the veteran 
reported that he was in excellent health prior to his Persian 
Gulf service, but that his current problems included fatigue.  
No clinical or diagnostic findings were made in this regard, 
although following a February 2001 VA neurological 
examination, he was diagnosed as having "[c]hronic fatigue, 
not well documented."  

At his May 2001 local hearing, the veteran denied that he had 
any problem with fatigue prior to entering military service 
or while he was in the Persian Gulf.  The problem apparently 
started six to eight months after he returned, and he 
detailed current fatigue symptoms.  

This evidence reflects that service connection under the 
prior version of 38 C.F.R. § 3.317 is not warranted.  
Although the veteran has complained of fatigue subsequent to 
his Gulf War service, the evidence simply does not reflect 
fatigue symptoms which have manifested to a compensable 
degree since he was last in the Southwest Asia theater of 
operations.  Under Diagnostic Code 6354, chronic fatigue 
syndrome is rated 10 percent disabling when there are 
debilitating fatigue and cognitive impairments (such as 
inability to concentrate, forgetfulness, or confusion) which 
wax and wane, but result in periods of incapacitation of at 
least one but less than two weeks total duration per year, or 
symptoms controlled by medication.  38 C.F.R. § 4.88b, 
Diagnostic Code 6354.  Despite his (very occasional) 
complaints of fatigue, there is no evidence indicating that 
fatigue has actually incapacitated him for any period, or 
that he is taking medication specifically for fatigue.  

Moreover, service connection under the revised version of 38 
C.F.R. § 3.317 is also not warranted.  While the veteran was 
found to have "chronic fatigue" at the February 2001 VA 
examination, this was also described as being "not well 
documented."  The claims file certainly does not reflect a 
proper diagnosis or assessment of "chronic fatigue 
syndrome" or other medically unexplained chronic 
multisymptom illness as referenced in the revised regulation.  

The Board further finds that service connection for a 
disability manifested by fatigue, on a direct basis, is not 
warranted.  While the veteran was noted to have "not well 
documented" chronic fatigue in February 2001, no health care 
professional has opined that these fatigue symptoms are 
related to his period of active duty.  Moreover, as a layman, 
the veteran has no competence to give a medical opinion on 
the etiology of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for fatigue, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  

B.  Tremors of the left upper extremity

The medical records in the veteran's service folder reflect 
that he injured his left hand while practicing football in 
August 1982.  An October 1988 prescreening form noted that he 
had apparently fractured his left forearm in 1982, and had 
been treated in an emergency room setting.  At a November 
1988 examination for purposes of enlistment in the Reserves, 
he did not report any history of left upper extremity 
symptoms, and they were normal on this examination and at a 
June 1991 demobilization examination.  

At a December 1993 VA protocol examination, he was assessed 
as having continuous shaking of the right hand and forearm.  
VA medical records reflect that he sought treatment for right 
hand tremors in May 1994 and in August 1994, he filed a claim 
for service connection for shaking of his right hand.  He did 
not reference any left hand shakes or tremors at that time.  
(The RO, by a November 1997 rating decision, eventually 
service connected rest tremor of the right upper extremity as 
due to undiagnosed illness).  

During a September 1994 VA outpatient visit, the veteran said 
he had noticed tremors in his right arm for one year.  His 
wife (also present at this visit) said that she also noticed 
tremors in his left arm, but to a lesser degree.  No clinical 
findings or diagnoses were made concerning left arm tremors, 
however.  Tremor of his right hand was observed during a 
January 1995 VA neuro-psychological examination.  

In a September 1996 letter, the veteran's wife said she 
noticed shaking in the veteran's right hand beginning in July 
1993.  She did not mention any left hand symptoms in the 
letter.  In another September 1996 letter, the veteran's 
father-in-law said that the veteran had a "noticeable tremor 
in his hands" after his return from the Gulf War.  These 
tremors eventually prevented the veteran from doing the 
automotive body work he was trained to do, according to his 
father-in-law.

At a July 1997 VA examination, the veteran reported a 
several-year history of chronic tremor, which had a gradual 
onset.  Examination revealed a 5-cycle-per-second tremor of 
the right upper extremity.  No findings were made concerning 
the left upper extremity, and the veteran was diagnosed as 
having rest tremor, cause unknown.

At a VA outpatient treatment in March 1998, rest tremor was 
noted and the veteran was diagnosed as having tremor, 
"etiology not clear."  The outpatient report does not 
specify if the tremor was also manifested in the left upper 
extremity, however.  Following a October 1998 outpatient 
visit, the veteran was assessed as having a tremor of the 
right hand, "most likely related to Gulf War experience."  

At a April 1999 VA examination, the veteran was found to have 
tremor at rest, worse on the right.  The examiner noted that 
the tremor was of unknown cause and "may be from toxic 
exposure during military service."  

At a June 2000 outpatient visit, the veteran was noted to 
have mild hand tremors, although it was not specified if this 
involved the right or left hand (or both).  

At a February 2001 VA neurological examination, the veteran 
reported that he had had tremor since 1992.  This symptom was 
apparently compounded by an automobile accident eight months 
before this examination.  The accident caused him to be hit 
in the back of the head by a tool box, and he was unconscious 
for approximately four days.  Examination revealed the 
tremors in his right upper extremity, but no mention was made 
of any left arm tremors.  The veteran was diagnosed as having 
tremor in the right upper extremity for eight to ten years, 
cause unknown.  

At an April 2001 VA neurology outpatient visit, the veteran 
said that the tremor in his left hand had started 
approximately four months before.  Examination revealed a 
constant, moderate to fast tremor in his hands, right greater 
than left.  The examiner assessed the veteran as having a 
possible "essential tremor" in his left hand.  

At his May 2001 local hearing, the veteran suggested that the 
tremor in his right hand was "migrating" to his left hand.  
At a follow-up visits in May and July of 2001, he reported 
that the left hand tremor had resolved completely with 
medication.  While he appeared to complain of left tremors 
again at a September 2001 visit, they were absent on 
examination.  

In this case, the veteran has presented evidence of symptoms 
of tremor of his left upper extremity (first in April 1999) 
which a VA examiner has noted to be of unknown cause and 
possibly due to "toxic exposure" during Gulf War service.  
Although medication appears to have recently helped minimize 
his symptoms, his tremors have intermittently worsened and 
improved (as evidenced by his outpatient visits in 2000 and 
2001), and the symptoms remain effectively undiagnosed.  
Accordingly, the Board concludes that the evidence favors a 
grant of service connection for tremors of the left upper 
extremity as due to an undiagnosed illness.  38 U.S.C.A. 
§ 1117.     

In light of this result, a detailed discussion of VA's 
various duties to notify and assist regarding this claim is 
unnecessary (because any potential failure of VA in 
fulfilling these duties is essentially harmless error).    

ORDER

Service connection for a disability manifested by fatigue, 
including as due to an undiagnosed illness, is denied.

Service connection for tremors of the left upper extremity, 
as due to an undiagnosed illness, is granted.



REMAND

The veteran is also seeking an initial rating in excess of 10 
percent for rest tremors of the right upper extremity.  The 
last time he underwent a VA examination which described the 
severity of this condition was in February 2001, over four 
years ago.  The report of that examination is obviously too 
dated to be properly considered contemporaneous.  A new 
examination is therefore necessary. 

Before the examination is scheduled, updated private and VA 
treatment records should be obtained.  In addition, the 
claims file contains two letters from the Social Security 
Administration (dated in June 1991 and February 2002) which 
indicate that the veteran was seeking disability benefits 
from that agency.  As any SSA records might provide 
information about the current severity of the right tremor 
disability, these records should also be sought on remand.

Accordingly, the Board REMANDS this case for the following:

1.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all private and VA doctors 
and medical care facilities (VAMCs, 
hospitals, HMOs, etc.) who have treated 
him for tremor symptoms since November 
2002 (the last time VA records were 
associated with the claims file).  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  

2.  Request, from the SSA, administrative 
decision(s), examination report(s), and 
other underlying medical records relied 
upon in determining whether the veteran 
was entitled to Social Security benefits, 
as well as any records of subsequent 
reassessment.  Once obtained, permanently 
associate all documents with the claims 
folder.

3.   Schedule a VA medical examination.  
Ensure that the claims folder is reviewed 
in conjunction with the examination, and 
that any tests deemed necessary are 
performed.  Request that the examiner 
answer the following questions: 

What is the nature and extent of the 
veteran's tremors of the right upper 
extremity?  Does the disability 
involve complete or incomplete 
paralysis of a nerve?  If it is 
incomplete paralysis, would you 
describe it as mild, moderate, or 
severe?  

4.  Review the examination report and if 
it is inadequate for any reason, return 
it for revision.

5.  Thereafter, readjudicate the claim 
and if it remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case which 
summarizes the evidence and analyzes all 
pertinent laws, regulations, and 
diagnostic codes.  Allow appropriate time 
for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see 
also M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


